Dismiss and Opinion Filed August 7, 2014




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00959-CV

                 IN THE INTEREST OF D.R.G. AND K.A.G., CHILDREN

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. FA-10-1726

                             MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Brown
                               Opinion by Chief Justice Wright
       By motion filed July 24, 2014, appellant moves to DISMISS the appeal on the ground

that the parties have resolved all outstanding issues. See TEX. R. APP. P. 42.1(a)(1). We grant the

motion and dismiss the appeal. See id.




140959F.P05                                        /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

IN THE INTEREST OF D.R.G. AND                     On Appeal from the 397th Judicial District
K.A.G., CHILDREN                                  Court, Grayson County, Texas
                                                  Trial Court Cause No. FA-10-1726.
No. 05-14-00959-CV                                Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Brown
                                                  participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee James Gradel recover his costs, if any, of this appeal from
appellant Karen Gradel.


Judgment entered August 7, 2014




                                            –2–